NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200085-U

                                   Order filed July 26, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 10th Judicial Circuit,
                                                       )       Peoria County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-20-0085
             v.                                        )       Circuit No. 16-CF-569
                                                       )
      TRAVIS C. PHILLIPS,                              )       Honorable
                                                       )       Katherine S. Gorman,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HAUPTMAN delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Holdridge concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: Defendant’s convictions are affirmed where the circuit court properly denied
                  defendant’s motion to suppress and admitted evidence contested on the basis of an
                  improper chain of custody.

¶2          Following a jury trial, defendant, Travis C. Phillips, was convicted of unlawful

     possession with intent to deliver a controlled substance and unlawful possession of a controlled

     substance. On appeal, defendant raises claims of error regarding the denial of his motion to
     suppress and the court’s decision at trial to admit certain contraband into evidence despite

     defendant’s claim that the State failed to establish a proper chain for its admission. We affirm.

¶3                                           I. BACKGROUND

¶4          On August 9, 2016, the State charged defendant by indictment with unlawful possession

     with intent to deliver a controlled substance (720 ILCS 570/401(a)(2(A) (West 2016)) and

     unlawful possession of a controlled substance (id. § 402(a)(2)(A)). The charges arose after

     officers discovered 15 or more grams of a controlled substance containing cocaine on

     defendant’s person on or about July 31, 2016.

¶5          Prior to trial, defendant filed a motion to quash arrest and suppress evidence. In his

     motion, defendant alleged that he was detained and/or arrested absent probable cause and that the

     evidence obtained as a result of his unlawful arrest should be suppressed at trial. Defendant’s

     motion proceeded to a suppression hearing on January 25, 2019.

¶6          Peoria police officer, Gerald Suelter, testified at the suppression hearing that he traveled

     to 731 East Willcox Avenue in the early morning hours of July 31, 2016, after receiving a

     ShotSpotter alert of approximately 10 shots fired at that address. Officer Suelter explained that

     ShotSpotter is a system that pinpoints the location of gunfire throughout the city. Within minutes

     of receiving the report, Officer Suelter arrived and observed another officer speaking to a female

     and several individuals in the yard and on the porch of the residence at 731 East Willcox

     Avenue. Officer Suelter observed shell casings in the street leading up to the address. Believing

     that someone at the scene may have a gun, officers at the scene ordered those present to the

     ground. Those gathered around the residence refused to comply and laughed at the officers.

     Officer Suelter drew his gun, describing the situation as an officer safety issue. Officer Suelter

     explained that after everyone was patted down for weapons, an investigation would have ensued.



                                                      2
¶7            However, Officer Suelter next observed defendant walk across the porch to the front door

       of the residence in an apparent attempt to get inside. Officer Suelter explained that he initially

       approached defendant to ascertain whether defendant had a gun on his person. Defendant had his

       hand on his waistband area, indicating to Officer Suelter that defendant may be in the possession

       of a weapon. Officer Suelter ordered defendant to stop several times, but defendant refused.

       Officer Suelter did not know if defendant had a gun or was attempting to get rid of a gun, but it

       was clear that defendant wanted to “get away from the officers that were on scene.” At this point,

       Officer Suelter took hold of defendant as defendant struggled to reach the front door. Eventually,

       Officer Suelter placed defendant in handcuffs, reached into defendant’s pocket, and discovered

       two large chunks of a white substance that appeared to have been cut from a kilo of cocaine.

       Officer Suelter seized the suspected contraband. Officer Suelter described the search as a search

       incident to arrest and provided that defendant was arrested because he disobeyed Officer

       Suelter’s commands.

¶8            Peoria police officer, Travis Ellefritz, testified that he responded to the residence on

       Willcox Avenue after receiving the same ShotSpotter alert. Officer Ellefritz observed

       approximately five squad cars at the scene and testified that the street was full.

¶9            Peoria police officer, Ryan Isonhart, testified that he assisted another officer who had

       initiated a traffic stop of a car leaving the scene at the Willcox address. Officer Isonhart observed

       approximately 10 shell casings on the ground in front of the Willcox address.

¶ 10          Deandre White testified that he lived at the residence on Willcox Avenue. On the date in

       question, White hosted a party at his home. Around midnight or 1:00 a.m., several people

       followed White back into the residence, but others remained outside and throughout the block.

       Later, but still in the early morning, White went downstairs to put one of his children back to



                                                         3
       sleep and was informed that the police were outside. White never heard gunshots. White exited

       the front door and was followed by approximately six people. White observed people standing

       around everywhere and so many police cars that he could not tell who was who. White posed a

       question to an officer and indicated that the officer yelled at him. At this time, the officer picked

       up a shell casing and ordered everyone to the ground. White clarified that the officer ordered

       those who had come out of the house onto the ground but was uncertain if everyone at the scene

       had received the same order.

¶ 11          White observed officers order defendant to the ground, but defendant “just kind of stood

       on the porch like this the whole time, watching everything.” Defendant continually asked

       whether he was under arrest, but no one answered. Defendant stated that since he was not under

       arrest, he could go into the house. Defendant turned to grab the door handle and was tased. White

       never observed defendant with his hand in his waistband.

¶ 12          Defendant testified that he attended the party but did not hear gunshots because there was

       loud music inside the house. After hearing banging on the front door, defendant and

       approximately five other individuals followed White outside. Defendant observed five to seven

       police cars in the street and people everywhere. As defendant stood on the front porch, White

       began speaking with an officer. Thereafter, an officer shouted for everyone to get on the ground.

       Defendant described the timeframe from the knock on the door until the officer’s order as

       unknown but approximated five to seven minutes had passed. One officer began walking toward

       defendant from the street. When asked if defendant complied when he was ordered to the

       ground, defendant responded:

                      “I mean, they took me down. I asked if I was under arrest. I asked if I’m being

              detained or under arrest. Nothing was said after that. I asked that three times. After that, I



                                                         4
              said, since I have nothing [to] do with what’s going on, I’m going in the house. I - turned

              and reached for the door, and that’s when everything transpired from there.”

¶ 13          Defendant testified that because the officer refused to answer his questions, defendant

       stated “Man, you know what, fuck this shit [,]” and then turned to reach for the door. Defendant

       stated that he was wearing basketball shorts and never grabbed his waistband.

¶ 14          In denying defendant’s motion to suppress, the circuit court stated:

                      “We’ve heard from Officer Suelter who responded to 731 East Wil[l]cox due to

              ten shots being fired. Many people were in the street, and Mr. Deandre White, the

              resident of one of the residents [sic] of 731 East Wil[l]cox went outside, and [defendant]

              came out on to the porch.

                      Officer Suelter testified that there were casings out in the street leading up to the

              house, and Mr. White was talking to the police while [defendant] was on the porch. Mr.

              White did testify that [defendant] was behind him, but in any event, the police were

              trying to gain control of the area. The evidence from the officers suggested that it was a

              pretty chaotic scene.

                      A lot of people — some people were not complying with the commands of

              the police, and there was concern about someone having a gun and the safety of all of the

              people who were there surrounding 731 East Wi[l]lcox, and [defendant] turned to go

              inside. The Court has considered those facts coupled with the case law that was

              presented, and the Court finds that the police did have probable cause, and the motion is

              denied.”

¶ 15          Defendant’s jury trial began on September 16, 2019. Peoria police officer, Nathan

       Adams, testified that on July 31, 2016, at approximately 3 a.m., he responded to the residence on



                                                        5
       Willcox Avenue after receiving a ShotSpotter alert of 10 rounds fired. Before he arrived, other

       officers had already located shell casings in front of the residence. Officer Adams was unsure

       whether someone had a gun in the yard or inside the residence. Officer Adams observed

       defendant on the front porch with a group of approximately six people. The individuals were not

       following commands and appeared intoxicated or just did not want to comply. Officer Adams

       described the situation as intense. Officer Adams observed Officer Suelter order defendant off

       the porch, but defendant stated that he was not going to comply. Defendant turned and opened

       the door to go back into the residence. Officer Suelter grabbed defendant and Officer Adams

       deployed his taser. The officers took defendant into custody and located currency and cocaine on

       his person.

¶ 16          Officer Suelter testified that he located the shell casings leading up to the residence after

       responding to a ShotSpotter alert. Officer Suelter ordered those on the scene to the ground, but

       several individuals were laughing and not taking the situation seriously. Officer Suelter observed

       defendant on the front porch heading for the front door after refusing to comply with Officer

       Suelter’s commands. Defendant was holding his waistband, indicating that he either had a

       firearm in his waistband or something else that he did not want to drop out of his pants. Officer

       Suelter grabbed ahold of defendant’s arm and attempted to place him in handcuffs, but defendant

       resisted. Officer Adams deployed his taser, and defendant was placed in handcuffs.

¶ 17          A subsequent search of defendant’s front right pants pocket revealed two large pieces of a

       white substance in a plastic bag. Officer Suelter also recovered $689 from defendant’s person.

       Officer Suelter tested the substance at the scene using a NIK wipe, which turned blue, indicating

       that the substance contained cocaine. The State presented People’s exhibit No. 17, which Officer

       Suelter identified as the substance he recovered from defendant’s person on July 31, 2016.



                                                        6
       Officer Suelter knew People’s exhibit No. 17 contained the same substance because the exhibit

       bore his initials, badge number, the incident number, and the date the substance was packaged.

¶ 18          On cross-examination, Officer Suelter testified that he and Officer Adams weighed the

       cocaine at the scene. After the scene was cleared, Officer Suelter drove to the police station and

       tagged the evidence. Officer Suelter identified Defense exhibit No. 6 as a copy of his police

       report, documenting that he submitted $689 and one large bag of cocaine into the property room.

       The report provided that the evidence was received by Officer 1026 (Officer Suelter’s badge

       number) and that the suspected cocaine weighed 56.4 grams. Officer Suelter also identified

       Defense exhibit Nos. 1-5. Those exhibits consisted of the Peoria Police Department’s general

       orders and internal policies concerning mobile video systems, managing criminal investigations,

       property and evidence control, temporary detention and interview room procedures, and

       responding to and handling ShotSpotter incidents. The exhibits were admitted without objection.

       Officer Suelter also testified that the incident occurred in 2016, before Peoria officers were

       equipped with body cameras. Officer Suelter was unsure whether a squad car video of the

       incident existed.

¶ 19          Peoria police officer, Corey Miller, testified that he viewed the evidence contained within

       People’s exhibit No. 17 prior to testifying. When asked on cross-examination to define a proper

       chain of custody, Miller stated:

                      “In this case, obviously, it depends on what shift you work, but it could be taken

              by the officer. It could be — he could take the custody of it. He could take it down to the

              Peoria Police Department property room area. He could field test it there. He could have

              a sergeant come in and field test it there. He could package it according to policies and

              procedures. He could go ahead and put a tag on it and place it in the property room.”



                                                        7
¶ 20          Peoria police officer, Lance Skaggs, testified that he transported evidence back and forth

       from the Peoria Police Department to the Morton Crime Lab. In this instance, incident number

       16-16631, Officer Skaggs signed People’s exhibit No. 17 out from the property room at the

       Peoria Police Department and physically transported the exhibit to the Morton Crime Lab.

       Defense exhibit No. 7, consisting of an evidence receipt, was admitted without objection. The

       evidence receipt documented that Officer Skaggs signed in an exhibit containing a plastic bag

       with a white substance containing a suspected controlled substance to the Morton Crime Lab on

       August 4, 2016, at 10:30 a.m. The evidence receipt listed defendant as the suspect, Officer

       Suelter as the investigating officer, and July 31, 2016, as the date of the offense. After returning

       from the Morton Crime Lab, the exhibit was kept in the property room at the Peoria Police

       Department. Officer Skaggs described the property room as a large, secured room that had a

       locked gate and doors.

¶ 21          Joni Little, a forensic scientist employed by the Morton Crime Lab, testified as an expert

       in the field of drug chemistry. Little identified People’s exhibit No. 17 and explained that her

       evidence sticker was affixed to the exhibit, including the case number, exhibit number, the date

       received, and Little’s initials. Little received the exhibit from Officer Skaggs on August 4, 2016,

       at the Morton Crime Lab. After receiving the exhibit, Little filled out the appropriate paperwork

       and placed it in the evidence vault. Little explained that she later weighed and analyzed the

       exhibit and concluded that it contained 56.2 grams of cocaine without the packaging. After

       testing, Little placed the cocaine back into the plastic bag, resealed the bag with blue evidence

       tape, and placed it back into the evidence vault. Little returned the exhibit to Officer Skaggs on

       December 14, 2016. Little testified that there had been no changes to the exhibit since that time,

       other than an additional exhibit sticker.



                                                         8
¶ 22          Following Little’s testimony, the State sought the admission of People’s exhibit No. 17.

       The defense objected on foundational grounds, arguing the State failed to preserve a proper chain

       of custody. People’s exhibit No. 17 was admitted over defendant’s objection after the court

       found that the requisite foundational requirements were satisfied.

¶ 23          The defense called Deandre White to testify. White testified that 30-40 people attended

       the party at his home on the date in question. Later that night, an officer located a shell casing in

       the street and ordered everyone to the ground. White went to the ground and was searched. Then,

       officers began calling the individuals down from the porch one by one to be searched. Defendant

       stated that he was not going to come down from the porch or get on the ground. Defendant

       proclaimed that he was not under arrest and that he was going back into the home. White

       testified that the entire situation occurred over a period of approximately 10 to 15 minutes.

¶ 24          The defense called Larry Ware, who worked as a property room technician at the Peoria

       Police Department. Ware explained that technicians work from 8 a.m. until 4 p.m. and that

       technicians are not present around the clock. Only two property room technicians had access to

       the property room, and officers do not go into the room by themselves.

¶ 25          At the conclusion of the trial, the jury found defendant guilty of unlawful possession with

       intent to deliver a controlled substance and unlawful possession of a controlled substance. 1 On

       October 16, 2019, defendant filed a motion for a new trial, arguing that the court erred when it

       denied his pretrial motion to suppress and admitted the cocaine into evidence at trial. The circuit

       court denied defendant’s motion and sentenced defendant to a term of eight years’ imprisonment.

       Defendant appeals.




              1
               The counts were merged for sentencing purposes.


                                                         9
¶ 26                                             II. ANALYSIS

¶ 27                                          A. Chain of Custody

¶ 28          On appeal, defendant challenges the propriety of the admission of the cocaine at trial.

       Defendant argues the State failed to lay an adequate foundation upon which the cocaine could

       have been properly admitted. Defendant posits that the officers’ alleged failure to comply with

       the Peoria Police Department’s general orders and internal policies raises questions about

       whether a proper chain of custody was established. The State argues a proper chain of custody

       was established at trial and that the Peoria Police Department’s general orders and internal

       policies do not represent an evidentiary standard that must be satisfied before evidence is

       properly admitted.

¶ 29          When seeking to introduce an object into evidence, the State may lay an adequate

       foundation either through the object’s identification by a witness or through a chain of custody.

       People v. Woods, 214 Ill. 2d 455, 466 (2005). If an object is not readily identifiable, or may be

       susceptible to tampering, contamination, or exchange, the State bears the burden of establishing a

       chain of custody that is sufficiently complete, such that it is improbable that the evidence has

       been subject to tampering or accidental substitution. Id. at 467. The purpose of this protective

       measure is to ensure that the substance recovered from the defendant’s person is the same

       substance tested by the forensic scientist. People v. Fox, 337 Ill. App. 3d 477, 481-82 (2003).

¶ 30          Once the State has demonstrated that reasonable protective measures were employed to

       ensure that the substance recovered from defendant was the same as that tested by the forensic

       scientist, the burden shifts to defendant to provide actual evidence of tampering, alteration, or

       substitution. People v. Alsup, 241 Ill. 2d 266, 274-75 (2011); Woods, 214 Ill. 2d at 467. When

       defendant fails to provide such evidence, a sufficient chain of custody does not require the



                                                        10
       testimony of every witness connected to the chain to testify, nor does it require that the State

       exclude all possibility of tampering. Alsup, 241 Ill. 2d at 275; People v. Harris, 352 Ill. App. 3d

       63, 69 (2004). It is also not erroneous to admit evidence when the chain of custody is missing a

       link if there was testimony establishing that the condition of the evidence when delivered

       matched the description of the evidence when examined. Alsup, 241 Ill. 2d at 275. At this point,

       deficiencies in the chain of custody go to the weight, not the admissibility of the evidence. Id.

¶ 31          The admission of evidence at trial is within the sound discretion of the circuit court and

       will not be reversed on appeal absent an abuse of discretion. People v. Deroo, 2020 IL App (3d)

       170163, ¶ 41. A circuit court abuses its discretion only where its ruling was arbitrary, fanciful, or

       unreasonable, or where no reasonable person would have taken the view adopted by the court. Id.

¶ 32          The evidence presented at trial more than established that reasonable, protective measures

       were employed to ensure that the substance recovered from defendant was the same as that tested

       by the forensic scientist. Officers Suelter and Adams testified that on July 31, 2016, at

       approximately 3 a.m., they took defendant into custody and located currency and a plastic bag

       containing a white substance on his person. Officer Suelter field tested the white substance with

       a NIK wipe, which revealed the presence of cocaine. Officer Suelter weighed the substance at

       the scene, placed an evidence tag on the substance, and transported the substance to the property

       room at the Peoria Police Department. At trial, Officer Suelter identified People’s exhibit No. 17

       as the substance he recovered from defendant’s person. Officer Suelter knew People’s exhibit

       No. 17 contained the same substance because the exhibit bore his initials, badge number,

       incident number, and the date he packaged it. Officer Suelter’s report from the night in question

       also reflected that the suspected cocaine weighed 56.4 ounces.




                                                        11
¶ 33          Officer Skaggs testified that he physically transported People’s exhibit No. 17 back and

       forth from the Morton Crime Lab. The evidence receipt depicted in Defense exhibit No. 7

       documented that Officer Skaggs signed in an exhibit consisting of a plastic bag containing a

       suspected controlled substance to the Morton Crime Lab on August 4, 2016. The evidence

       receipt listed defendant as the suspect, Officer Suelter as the investigating officer, and July 31,

       2016, as the date of the offense.

¶ 34          Forensic scientist, Joni Little, confirmed that she received People’s exhibit No. 17 on

       August 4, 2016. Upon receiving the exhibit, Little completed the appropriate paperwork and

       placed it in the evidence vault. Little later weighed and analyzed the exhibit and concluded that it

       contained 56.2 ounces of cocaine without its packaging, which was nearly identical to the weight

       measurement Officer Suelter took at the scene. After testing, Little placed the cocaine back into

       the plastic bag, resealed the bag with blue evidence tape, and placed it back in the vault. Little

       returned the exhibit to Skaggs on December 14, 2016. Officer Skaggs testified that after

       returning from the Morton Crime Lab, the exhibit was kept in the property room at the Peoria

       Police Department. Little confirmed at trial that there had been no changes to the exhibit other

       than the People’s exhibit sticker.

¶ 35          Despite this seemingly complete chain of custody, defendant asserts that Officer Suelter’s

       failure to sufficiently comply with the general orders and internal policies of the Peoria Police

       Department resulted in evidence that was unreliable. In support of this argument, defendant’s

       brief cites to several exhibits admitted at trial, consisting of the Peoria Police Department’s

       general orders and internal policies regarding mobile video systems, managing criminal

       investigations, property and evidence control, temporary detention and interview room

       procedures, and responding to and handling ShotSpotter incidents. Defendant asserts that Officer



                                                        12
       Suelter failed to comply with the prescribed procedures in that he failed to record himself

       removing the drugs from defendant’s person at the scene, improperly weighed the drugs at the

       scene, drove the evidence to the station by himself, entered the property room without clearance,

       and failed to record the time. Defendant’s argument is unpersuasive for several reasons.

¶ 36          First, defendant does not allege or provide any evidence that People’s exhibit No. 17 was

       subject to actual tampering, alteration, or substitution. Second, defendant cites to no authority,

       and we find none, providing that an officer’s compliance, or lack thereof, with internal

       departmental policies has any bearing on the admissibility of evidence at trial. In fact, the general

       orders and internal policies cited by defendant expressly provide that they are “for internal use

       only” and “should not be construed as the creation of a higher standard of safety or care in an

       evidentiary sense.” Third, four out of the five general orders and internal policies to which

       defendant cites became effective long after the events that transpired in this case, rendering those

       policies wholly inapplicable.

¶ 37          Overall, the testimony at trial established that the substance recovered from defendant’s

       person was the same substance tested by Little at the Morton Crime Lab and eventually admitted

       at trial. As such, the court’s admission of People’s exhibit No. 17 at trial was not an abuse of

       discretion.

¶ 38                                          B. Motion to Suppress

¶ 39          Defendant next argues the circuit court committed error when it denied his motion to

       suppress. Defendant alleges the officers at the scene lacked the reasonable articulable suspicion

       of criminal activity necessary to briefly detain him. In opposition, the State goes one step further,

       arguing the totality of the circumstances were such that officers had probable cause to arrest




                                                        13
       defendant. For this reason, the State urges this court to affirm the denial of defendant’s motion to

       suppress.

¶ 40          When reviewing the propriety of the denial of a motion to suppress, reviewing courts

       give deference to the factual findings of the circuit court and will reverse such findings only if

       they are against the manifest weight of the evidence. People v. Smith, 2016 IL 119659, ¶ 43.

       However, the ultimate legal ruling regarding whether suppression is warranted is reviewed de

       novo. Id. In making this legal determination, reviewing courts may utilize both the evidence

       presented at the suppression hearing and at trial. People v. Hopkins, 235 Ill. 2d 453, 473 (2009).

¶ 41          Our supreme court provides that police citizen encounters can be divided into three tiers,

       which include: (1) arrests, supported by probable cause; (2) brief investigative detentions, or

       Terry stops, which must be supported by a reasonable, articulable suspicion of criminal activity;

       and (3) encounters that involve no coercion or detention and thus do not implicate fourth

       amendment interests. People v. Luedemann, 222 Ill. 2d 530, 544 (2006). On appeal, the State

       posits that because defendant was handcuffed and subsequently searched, the question before

       this court does not concern the propriety of a Terry stop, but rather whether officers had probable

       cause to arrest defendant. In other words, the State concedes that the propriety of the officers’

       actions should be reviewed under a higher standard than that necessary to justify a lawful Terry

       stop. Reviewing courts, however, are not bound by such concessions. People v. Carter, 2015 IL

       117709, ¶ 22. Accordingly, we will conduct an independent analysis to determine the nature of

       this detention.

¶ 42          The evidence adduced at the suppression hearing and at trial revealed that on July 31,

       2016, at approximately 3 a.m., multiple officers responded to 731 East Willcox Avenue after

       receiving ShotSpotter alerts of 10 rounds fired in front of that address. Upon arrival, Officer


                                                        14
       Suelter observed several individuals in the yard and on the porch of the residence. Officer

       Suelter’s assessment of the scene was corroborated by homeowner, Deandre White, who testified

       that he came out onto the porch followed by approximately six people and viewed people

       everywhere and “so many cop cars that you really couldn’t tell who was who really.” At some

       undefined point in time, Officer Suelter observed shell casings in the street leading up to the

       address. Those on the scene were ordered to the ground as officers intended on conducting pat

       downs for weapons. Some individuals refused to comply and laughed at the officers. Due to

       officer safety issues, premised on the belief that someone at the scene may have a gun, Officer

       Suelter drew his weapon. Thereafter, White testified that he went to the ground and was

       searched. Then, officers began calling the individuals down from the porch one by one to be

       searched. Defendant stated that he was not going to come down from the porch or get on the

       ground. Defendant asked repeatedly whether he was under arrest and stated that since he was not

       under arrest, he intended to go into the house.

¶ 43          Defendant walked to the front door and attempted to go inside. At this time, Officer

       Suelter observed defendant with his hand on his waistband area and approached defendant to

       ascertain whether defendant had a gun. Officer Suelter believed that defendant may have had, or

       was attempting to get rid of, a gun. Officer Suelter grabbed ahold of defendant’s arm and

       attempted to place him in handcuffs, but defendant resisted. White testified that when defendant

       turned to grab the door handle, he was tased. Officer Adams confirmed that he deployed his

       taser. After a struggle, defendant was placed in handcuffs and searched.

¶ 44          After receiving this evidence at the suppression hearing, the circuit court found that the

       officers were attempting to gain control of a chaotic scene, where some people were not

       complying with their commands. The court found that defendant turned to go inside, despite the


                                                         15
       concern that someone may have a gun, threatening the safety of those surrounding the residence.

       We accept the court’s factual findings as we cannot say they were against the manifest weight of

       the evidence.

¶ 45          Based on these facts, the officers’ original intent to pat down those present at the scene

       for weapons fits neatly within the framework of Terry. Terry v. Ohio, 392 U.S. 1 (1968). Terry

       instructs that a police officer may stop and detain a person without probable cause to investigate

       possible criminal activity if the officer can point to specific, articulable facts, which, taken

       together with rational inferences, reasonably warrant the intrusion. Id. at 21; see People v.

       Bennett, 376 Ill. App. 3d 554, 565 (2007) (instructing that investigatory detentions are

       distinguished from arrests based on the length of the detention and the scope of the investigation

       following the detention, not the initial restrain of movement); see People v. Colyar, 2013 IL

       111835, ¶ 45 (when an officer has a reasonable suspicion that an individual may be armed and

       dangerous, the officer may take necessary measures to determine whether the person is armed

       and to neutralize any threat of physical harm).

¶ 46          In Colyar, our supreme court discussed Terry at length, referencing the balancing act

       between a police officer’s need to protect himself and others from danger, with a citizen’s right

       to be free from unreasonable searches and seizures. Id. ¶¶ 33-37. The Colyar court explained that

       the crux of Terry was an officer’s immediate interest in taking steps to ensure that the individual

       he or she is dealing with is not armed with a weapon that could be used fatally against the

       officer. Id. ¶ 34. Indeed, the Terry court concluded that:

                       “we cannot blind ourselves to the need for law enforcement officers to protect

              themselves and other prospective victims of violence in situations where they may lack

              probable cause for an arrest. When an officer is justified in believing that the individual


                                                         16
              whose suspicious behavior he is investigating at close range is armed and presently

              dangerous to the officer or to others, it would appear to be clearly unreasonable to deny

              the officer the power to take necessary measures to determine whether the person is in

              fact carrying a weapon and to neutralize the threat of physical harm.” Terry, 392 U.S. at

              24.

       The Terry court further admonished that “[t]he officer need not be absolutely certain that the

       individual is armed; the issue is whether a reasonably prudent man in the circumstances would

       be warranted in the belief that his safety or that of others was in danger.” Id. at 27.

¶ 47          Reviewing the actions of these officers under an objective standard, a reasonably cautious

       individual in a similar situation could reasonably suspect the presence of a gun at this scene,

       which implicates officer safety and the safety of others. See Colyar, 2013 IL 111835, ¶ 43 (the

       discovery of a bullet in defendant’s center console gave rise to the reasonable suspicion that a

       gun may be near). Thus, under the totality of the circumstances, the moment the officers

       observed shell casings in the street leading up to White’s residence, they were justified in briefly

       detaining those at the scene for purposes of conducting a Terry pat down, as it was equally likely

       that anyone at the scene was armed. Because the officers were legally entitled to briefly detain

       defendant for purposes of a pat down, we affirm the circuit court’s denial of defendant’s motion

       to suppress. Defendant’s convictions are affirmed.

¶ 48                                            III. CONCLUSION

¶ 49          The judgment of the circuit court of Peoria County is affirmed.

¶ 50          Affirmed.




                                                         17